Citation Nr: 1759062	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-23 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2. Entitlement to service connection for residuals of a right knee injury. 

3. Entitlement to service connection for residuals of a right ankle injury. 

4. Entitlement to service connection for alcoholism.

5. Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1967 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from the March 2004 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, and Denver, Colorado, respectively.  Jurisdiction has since been transferred to the RO in Louisville, Kentucky (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In a subsequent rating decision, February 2017, the AOJ granted service connection for PTSD with persistent depressive disorder.  As the Veteran was awarded service connection for these disabilities, the issues of entitlement to service connection for PTSD and an acquired psychiatric disorder to include major depressive disorder are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The title page reflects this adjustment. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at an August 2017 videoconference hearing.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for diabetes mellitus, type II was previously before the Board in January 2008, when it was placed on a stay of adjudication of claims affected by the decision in Haas v. Nicholson, 20  Vet. App.  257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Accordingly, the Board continues to exercise jurisdiction over the issue. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to service connection for a low back condition, residuals of a right knee and right ankle injury, and diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

At the hearing in August 2017, the Veteran withdrew his appeal for the matter of entitlement to service connection for alcoholism. 


CONCLUSION OF LAW

The criteria for a withdrawal of appeal with respect to entitlement to service connection for alcoholism are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  At the August 2017 hearing, prior to the issuance of an appellate decision, the Veteran explicitly withdrew his appeal for entitlement to service connection for alcoholism.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, as the Board does not have jurisdiction to review the appeal as to this matter, it must be dismissed.  


ORDER

Entitlement to service connection for alcoholism is dismissed. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his low back condition, as well as any current residuals of the alleged right knee and right ankle injuries occurred as a result of falls where the Veteran twisted his ankle and knee while swinging from the upper to lower deck while in the Navy.  Additionally, the Veteran reports falling, hitting the floor, and landing on his back to which he went to sick call for treatment while the ship was dry docked, and the symptoms have persisted ever since.  Regarding the Veteran's diabetes mellitus, type II claim, he primarily contends that his condition is due to his alleged herbicide exposure. 

The evidence of record confirms the existence of the disabilities; specifically diabetes mellitus, type II, spinal stenosis which radiates down his leg, and swelling around his knee area, evidence of total knee arthroplasty surgery in 2004, and ankle swelling throughout the VA treatment records, without any medical evidence establishing the etiology of these conditions. 

As such, the Veteran should be afforded appropriate VA examinations in connection with these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).

Lastly, the claims file includes a May 1968 ship log from the USS-Hoel DDG-13, which was in the blue waters of the Republic of Vietnam.  However, they embarked aboard the USS Hull DD-945 for supplies and maintenance, which is considered a brown water ship for VA adjudication purposes.  Based on the service personnel records associated with the claims file, the Board directs the AOJ to readjudicate the issue to afford the Veteran every possible consideration with regards to his diabetes mellitus, type II claim. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the service medical records referenced by the Veteran's reported visits to sick call during service.  See September 2010 Notice of Disagreement. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Associate with the claims file any outstanding VA and private treatment records since the issuance of the supplemental statement of the case.  The AOJ should review the August 2017 hearing transcript wherein the Veteran reported VA treatment in Denver (1982 and 1996), Tulsa (1990s), Fargo (2004), Cheyenne (2006-10), Louisville and Nashville and ensure all available records are obtained.

3. Afford the Veteran appropriate VA examinations to determine the nature and etiology of his claimed conditions (low back, right knee, right ankle, diabetes mellitus, type II).  The examiner is asked to determine whether it is at least as likely as not (50 percent of greater probability) that each claimed condition had its onset or is etiologically related to active military service, to include the Veteran's description of injury during the August 2017 hearing. 

The examiner is requested to explain whether there is any medical reason to accept or reject the Veteran's contention that his experiencing chronic back/knee/ankle pain since separation did not represent the onset of chronic orthopedic disabilities in light of the normal separation examination findings. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


